DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2022 has been entered. Claims 1, 4, 5, 7, 8, 10, 11, 13, 14, 17, 18, and 20 have been amended. Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Final Office Action mailed 6 May 2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 August 2022, with respect to the rejection(s) of claim(s) 1, 8, and 14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dorenbosch et al. (U.S. Patent Publication 2005/0060532). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galoh (International Publication WO2014/038925) in view of Dorenbosch et al. (U.S. Patent Publication 2005/0060532), hereinafter Dorenbosch.
Regarding claim 8, Galoh shows
A method for generating inferred user profiles, the method comprising:
accessing, from a profile store, (Fig. 1, 109; i.e. database) a first user profile for a user and a second user profile for the user, wherein the first user profile (i.e. first online identity used for a first application site) is associated with a first context (i.e. low security application use) and the second user profile (i.e. first online identity used for a second application site) is associated with a second context (i.e. low security application use) (Page 4, lines 11-15; Page 4, line 30-Page 5, line 16; Page 10, lines 1-8; Fig. 3; i.e. Multiple user profiles may be accessed from the database that correspond to a single particular security intensity/context.), wherein a context corresponds to a persona of a user profile; (Page 2, lines 1-15; Page 5, lines 7-16; i.e. A low security intensity is associated with a forged online identity of the user.)
receiving, from a computing device (Fig. 1, 103; Page 8, lines 10-28; i.e. The user inherently uses  a computing device to communicate with computing system 102.) based on a new user registration, (i.e. user is registering with new application site) a request (Fig. 6, 606/608; i.e. Requesting connection/authentication at UCOIM is considered a request for a user profile to use at the new application site.) for an inferred user profile associate with the user, wherein the new user registration is associated with a third context; (i.e. security intensity based on new application site type security status of new application site to be used) (Fig. 6, 610/612; Page 4, line 30 – Page 5, line 8)
providing, in response to the received request, the inferred user profile (i.e. user information profile selected by the user is displayed to the user) for creating a new user profile (i.e. user information profile sent to application site) for the user, (Fig. 6; Page 4, line 30 – Page 5, line 16)
However, Galoh fails to show
identifying a first confidence score of a first attribute of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type;
selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score, 
Dorenbosch shows
accessing, from a profile store, (i.e. memory of electronic device) a first user profile for a user and a second user profile for the user, wherein the first user profile (i.e. first persona that is applicable based on triggers/context) is associated with a first context ([0065-0076]; i.e. triggers identify a particular persona of a user) and the second user profile (i.e. second persona that is applicable based on triggers/context) associated with a second context, wherein a context corresponds to a persona of a user profile; ([0019]) ([0106]; [0031-0032]; [0116]; i.e. Two personas that are applicable may be accessed when both are applicable based on triggers/context.)
identifying a first confidence score (i.e. priority score) of a first attribute (i.e. persona parameter) of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type; ([0116]; i.e. A priority score is determined for each of the applicable/identified personas in order to select one over the other. The priority score of a persona is considered a confidence score of a persona parameter setting because that persona parameter setting is selected over the other persona parameter setting of the other persona.  Each persona parameter setting is associated with a particular persona parameter. ) 
selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score, ([0116]; i.e. Two personas are selected based on the current context/third user context matching the triggers/first user context of a first persona and the triggers/second user context of a second persona. One of the personas is chosen over the other based on a priority/confidence score. The persona parameter setting/first attribute of the first persona is chosen over the persona parameter setting/second attribute of the second persona when the first persona is chosen over the second persona.)
Dorenbosch and Galoh are considered analogous art because they involve selecting user profiles for a user. Galoh shows that a centralized entity may manage and generate profiles for a user. Dorenbosch shows that when multiple profiles are selected for the user a priority may be used to select one over the other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Dorenbosch wherein identifying a first confidence score of a first attribute of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type and selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score. Doing so provides that the appropriate attributes are chosen for the new profile.

Regarding claim 9, Galoh in view of Dorenbosch shows all of the features with respect to claim 8 as outlined above. Galoh in view of Dorenbosch further shows
The method of claim 8, wherein the request for the inferred user profile is associated with a service, (i.e. new application site) and wherein the first user profile and the second user profile are accessed based on determining that the first user profile and the second user profile are associated with one or more additional services (i.e. application sites) that are similar to the service. (Galoh: Page 5, lines 7-16; i.e. The profiles of application sites with similar security intensity are selected/accessed to present to the user.)

Regarding claim 10, Galoh in view of Dorenbosch shows all of the features with respect to claim 8 as outlined above. Galoh in view of Dorenbosch further shows
The method of claim 8, wherein the first user profile, the second user profile, and the inferred user profile are associated with a user identifier (i.e. username associated with user credentials) associated with the user, and wherein the request comprises the user identifier, (Galoh: Fig. 6, 608; Page 5, lines 3-6; i.e. The UCOIM system as a centralized manager of the user profiles inherently associates all profiles of the user with their credentials/username in order to provide the user with the profiles.) wherein the user identifier is determined by an identify provider (i.e. modules to perform authorization of the user) based on receiving authentication credentials associated with the user, and (Galoh: Page 5, lines 3-16; i.e. The user identifier/username is part of the credentials associated with the user. The user identifier must be determined in order to provide the user with the stored user profiles.) wherein providing the inferred user profile comprises identifying the inferred user profile based on an association of the inferred user profile with the user identifier. (Galoh: Fig. 4; Page 4, line 30 – Page 5, line 16; i.e. The inferred user profile selected and displayed to the user is identified/selected based on an association of user profiles associated with the user identifier.)

Regarding claim 13, Galoh in view Dorenbosch shows all of the features with respect to claim 8 as outlined above. Galoh in view Dorenbosch further shows
The method of claim 8, wherein the method further comprises:
presenting a plurality of checkboxes (Galoh: Fig. 3, 302; i.e. user profile icons) with corresponding user profiles; and (Galoh: Fig. 3.0; Page 10, lines 1-8)
receiving an indication (i.e. user selects a profile icon) via one or more of the plurality of checkboxes to update an attribute (i.e. remove private information) of at least one user profile (i.e. new user profile) based on updated user information. (i.e. user has selected to use minimal user profile and remove private information) (Galoh: Page 10, lines 21-32; Fig. 4)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Galoh in view of Dorenbosch in view of Nair (U.S. Patent Publication 2011/0225048).
The method of claim 8, wherein generating the first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating the second confidence score corresponding to the second attribute comprises evaluating the second attribute based on the user information for the attribute type from one or more other profiles associated with the user. 
Nair shows
wherein generating the first confidence score (i.e. weight) corresponding to the first attribute (i.e. reading) comprises evaluating the first attribute based on user information ([0026], lines 1-10; [0079], lines 7-11; i.e. social network profile updates associated with leisure type attribute) for an attribute type (i.e. leisure attribute) from one or more other user profiles (i.e. social network site profiles) associated with the user, and wherein generating the second confidence score corresponding to the second attribute (i.e. travel) comprises evaluating the second attribute based on the user information ([0026], lines 1-10; [0079], lines 7-11; i.e. social network profile updates associated with leisure type attribute) for the attribute type (i.e. leisure attribute) from one or more other profiles associated with the user. ([0103]; [0122], lines 1-8; [0123])
Nair and Galoh in view of Dorenbosch are considered analogous art because they involve generating user profiles. Galoh shows that a centralized entity may manage and generate profiles for a user. Nair shows how the entity may select the appropriate attribute values from multiple profiles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Dorenbosch to incorporate the teachings of Nair wherein generating the first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating the second confidence score corresponding to the second attribute comprises evaluating the second attribute based on the user information for the attribute type from one or more other profiles associated with the user. Doing so provides that the most appropriate values are selected for the new profile.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galoh in view of Dorenbosch in view of Young et al. (U.S. Patent Publication 2020/0177702), hereinafter Young.
Regarding claim 12, Galoh in view of Dorenbosch shows all of the features with respect to claim 8 as outlined above. Galoh in view of Dorenbosch further shows
The method of claim 8, further comprising:
receiving an indication (i.e. user selects “use minimal user profile instead) of an update (i.e. delete a profile attribute, such as location or data of birth) to the inferred attribute of the inferred user profile (Fig. 4, Page 10, lines 21-32) 
updating user information for an attribute type of at least one user profile associated with the user (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user. Fig. 4; Page 10, lines 21-32; i.e. The user may delete a profile attribute, such as location or data of birth, by selecting “use minimal user profile instead”.)
However, Galoh in view of Dorenbosch fails to show
wherein the indication comprises updated user information
updating user information for an attribute type of at least one user profile associated with the user based on the updated user information.
	Young shows
receiving an indication of an update to an inferred attribute of the inferred user profile, wherein the indication comprises updated user information; and (Young: [0031-0032]; i.e. The user edits the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
updating user information for an attribute type of at least one user profile associated with the user based on the updated user information. (Young: [0032]; i.e. The edited profile is saved/updated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Dorenbosch to incorporate the teachings of Young wherein receiving, from the computing device, and indication of an update to the inferred attribute, wherein the indication comprises updated user information and updating user information for an attribute type of at least one user profile associated with the user based on the updated user information in order to provide for user modification of the attribute values.

Claims 1-4, 6, 7, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Galoh (International Publication WO2014/038925) in view of Young et al. (U.S. Patent Publication 2020/0177702), hereinafter Young, in view of Dorenbosch et al. (U.S. Patent Publication 2005/0060532), hereinafter Dorenbosch.
Regarding claim 1, Galoh shows
A system comprising: (Fig. 1, 102; Fig. 6, Page 8, lines 1-28; UCOIM; i.e. UCOIM system as computer system communicating with client device over a network.)
at least one processor; and (Fig. 1; i.e. The UCOIM system inherently contains a processor for implementing the detailed methods.)
memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations, the set of operations comprising: (Fig. 1; i.e. The UCOIM system inherently contains a memory and instructions for implementing the detailed methods.)
accessing a first user profile (i.e. first online identity used for a first application site) and a second user profile (i.e. first online identity used for a second application site) from a profile store, (Fig. 1, 109; i.e. database) wherein the first user profile and the second user profile are associated with a user (Page 4, lines 11-15; Page 4, line 30-Page 5, line 16; Page 10, lines 1-8; Fig. 3; i.e. Multiple user profiles may be accessed from the database.)
receiving, from a computing device (Fig. 1, 103; Page 8, lines 10-28; i.e. The user inherently uses  a computing device to communicate with computing system 102.) based on a new user registration, (i.e. user is registering with new application site) a request (Fig. 6, 606/608; i.e. Requesting connection/authentication at UCOIM is considered a request for a user profile to use at the new application site.) for an inferred user profile associate with the user, wherein the new user registration is associated with a third context; (i.e. security intensity based on new application site type security status of new application site to be used) (Fig. 6, 610/612; Page 4, line 30 – Page 5, line 8)
identifying a first context (i.e. low security application use) of the first user profile and a second context (i.e. low security application use) of the second user profile, wherein a context corresponds to a persona (Page 2, lines 1-10; i.e. online identity) of a user profile; (Page 4, lines 11-15; Page 4, line 30-Page 5, line 16; Page 10, lines 1-8; i.e. Multiple user profiles are presented that correspond to a single security intensity/persona, thereby being identified from the user profiles that are stored in the database.)
providing, in response to the received request, the inferred user profile (i.e. user information profile selected by the user is displayed to the user) for creating a new user profile (i.e. user information profile sent to application site) for the user, (Fig. 6; Page 4, line 30 – Page 5, line 16)
However, Galoh fails to show
receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile; and 
storing, in the profile store, the new user profile for the user.
Young shows
accessing a first user profile (i.e. user profile from first online social network/service) and a second user profile (i.e. user profile from second online social network/service) 
receiving, from a computing device based on a new user registration, a request for an inferred user profile (i.e. pre-populated personal profile) associated with the user, wherein the new user registration is associated with a third context; (i.e. user using new online social network/service) Page 2 of 15Application No. 15/692,315Attorney Docket No.: 402815-US-NP/28841.342546 Response Filed 4/5/2022 Reply to Office Action of: 11/5/2021([0025]; Fig. 2, 208/214; [0031]; i.e. It is implied that the pre-populated personal profile is requested when commencing the registration process.)
providing, in response to the received request, the inferred user profile for creating a new user profile (i.e. confirmed personal profile) for the user ([0031]; Fig. 2, 214) 
receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile; and ([0031-0032]; [0025]; [0023]; i.e. The user adds/edits/confirms the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
storing, in the profile store, (Fig. 1, 120) the new user profile for the user. ([0032]; [0023])
Young and Galoh are considered analogous art because they involve generating user profiles for a user. Galoh shows that a server may be used as a centralized system to store all of the user’s profiles and generate new user registration profiles when necessary. Young provides details on how the new profile may be updated by the user and saved. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Young wherein receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile and storing, in the profile store, the new user profile for the user.   Doing so provides for user modification and saving of the updated new profile.
However, Galoh in view of Young fails to show
identifying a first confidence score of a first attribute of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type;
selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score, 
Dorenbosch shows
identifying a first context ([0065-0076]; i.e. current environment/triggers) of the first user profile and a second context of the second user profile, wherein a context (i.e. the triggers identify a particular persona of a user) corresponds to a persona of a user profile; ([0019]) ([0106]; [0031-0032]; i.e. The triggers of the various personas must first be identified to select the appropriate personas.)
identifying a first confidence score (i.e. priority score) of a first attribute (i.e. persona parameter) of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type; ([0116]; i.e. A priority score is determined for each of the identified personas in order to select one over the other. The priority score of a persona is considered a confidence score of a persona parameter setting because that persona parameter setting is selected over the other persona parameter setting of the other persona.  Each persona parameter setting is associated with a particular persona parameter. ) 
selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score, ([0116]; i.e. Two personas are selected based on the current context/third user context matching the triggers/first user context of a first persona and the triggers/second user context of a second persona. One of the personas is chosen over the other based on a priority/confidence score. The persona parameter setting/first attribute of the first persona is chosen over the persona parameter setting/second attribute of the second persona when the first persona is chosen over the second persona.)
Dorenbosch and Galoh in view of Young are considered analogous art because they involve selecting user profiles for a user. Galoh shows that a centralized entity may manage and generate profiles for a user. Dorenbosch shows that when multiple profiles are selected for the user a priority may be used to select one over the other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young to incorporate the teachings of Dorenbosch wherein identifying a first confidence score of a first attribute of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type and selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score. Doing so provides that the appropriate attributes are chosen for the new profile.

Regarding claim 2, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The system of claim 1, wherein accessing the first user profile and the second user profile comprises identifying the first user profile and the second user profile from a plurality of user profiles based on determining that the first user profile and the second user profile are associated with a persona type. (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user.)

Regarding claim 3, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The system of claim 1, wherein the request for an inferred user profile is associated with a service, (i.e. new application site) and wherein the first user profile and the second user profile are accessed based on determining that the first user profile and the second user profile are associated with one or more additional services (i.e. application sites) that are similar to the service. (Galoh: Page 5, lines 7-16; i.e. The profiles of application sites with similar security intensity are selected/accessed to present to the user.)

Regarding claim 4, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The system of claim 1, wherein the first user profile, the second user profile, and the inferred user profile are associated with a user identifier (i.e. username associated with user credentials) associated with the user, and wherein the request comprises the user identifier, (Galoh: Fig. 6, 608; Page 5, lines 3-6; i.e. The UCOIM system as a centralized manager of the user profiles inherently associates all profiles of the user with their credentials/username in order to provide the user with the profiles.) wherein the user identifier is determined by an identify provider (i.e. modules to perform authorization of the user) based on receiving authentication credentials associated with the user. (Galoh: Page 5, lines 3-16; i.e. The user identifier/username is part of the credentials associated with the user. The user identifier must be determined in order to provide the user with the stored user profiles.)

Regarding claim 6, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The system of claim 1, wherein the set of operations further comprises:
receiving, from the computing device, and indication of an update to the inferred attribute, wherein the indication comprises updated user information; and (Young: [0031-0032]; i.e. The user edits the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
updating user information for an attribute type of at least one user profile associated with the user based on the updated user information. (Young: [0032]; i.e. The edited profile is saved/updated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Young wherein receiving, from the computing device, and indication of an update to the inferred attribute, wherein the indication comprises updated user information and updating user information for an attribute type of at least one user profile associated with the user based on the updated user information for the same motivation as detailed above in claim 1.

Regarding claim 7, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The system of claim 1, wherein the set of operations further comprising:
presenting a plurality of checkboxes (Galoh: Fig. 3, 302; i.e. user profile icons) with corresponding user profiles; and (Galoh: Fig. 3.0; Page 10, lines 1-8)
receiving an indication (i.e. user selects a profile icon) via one or more of the plurality of checkboxes to update an attribute (i.e. remove private information) of at least one user profile (i.e. new user profile) based on updated user information. (i.e. user has selected to use minimal user profile and remove private information) (Galoh: Page 10, lines 21-32; Fig. 4)

Regarding claim 14, Galoh shows
A method for generating inferred user profiles, the method comprising:
accessing a first user profile and a second user profile from a profile store, (Fig. 1, 109; i.e. database) wherein the first user profile and the second user profile are associated with a user, wherein the first user profile (i.e. first online identity used for a first application site) is associated with a first context (i.e. low security application use) and the second user profile (i.e. first online identity used for a second application site) is associated with a second context (i.e. low security application use) (Page 4, lines 11-15; Page 4, line 30-Page 5, line 16; Page 10, lines 1-8; Fig. 3; i.e. Multiple user profiles may be accessed from the database that correspond to a single particular security intensity/context.) wherein a context corresponds to a persona of a user profile. (Page 2, lines 1-15; Page 5, lines 7-16; i.e. A low security intensity is associated with a forged online identity of the user.)
receiving, from a computing device (Fig. 1, 103; Page 8, lines 10-28; i.e. The user inherently uses  a computing device to communicate with computing system 102.) based on a new user registration, (i.e. user is registering with new application site) a request (Fig. 6, 606/608; i.e. Requesting connection/authentication at UCOIM is considered a request for a user profile to use at the new application site.) for an inferred user profile associate with the user, wherein the new user registration is associated with a third context; (i.e. security intensity based on new application site type security status of new application site to be used) (Fig. 6, 610/612; Page 4, line 30 – Page 5, line 8)
providing, in response to the received request, the inferred user profile (i.e. user information profile selected by the user is displayed to the user) for creating a new user profile (i.e. user information profile sent to application site) for the user, (Fig. 6; Page 4, line 30 – Page 5, line 16)
receiving an update to an inferred attribute of the inferred user profile, in response to the user’s modification of the inferred attribute, 
updating,  (Fig. 6, 620/622; Page 10, lines 21-32; i.e. The updated profile is sent to the application site.)
However, Galoh fails to show
the update comprising updated user information for the user associated with an attribute type
updating, based on the updated user information, at least one user profile
Young shows
accessing a first user profile (i.e. user profile from first online social network/service) and a second user profile (i.e. user profile from second online social network/service) 
receiving, from a computing device based on a new user registration, a request for an inferred user profile (i.e. pre-populated personal profile) associated with the user, wherein the new user registration is associated with a third context; (i.e. user using new online social network/service) Page 2 of 15Application No. 15/692,315Attorney Docket No.: 402815-US-NP/28841.342546 Response Filed 4/5/2022 Reply to Office Action of: 11/5/2021([0025]; Fig. 2, 208/214; [0031]; i.e. It is implied that the pre-populated personal profile is requested when commencing the registration process.)
providing, in response to the received request, the inferred user profile for creating a new user profile (i.e. confirmed personal profile) for the user ([0031]; Fig. 2, 214) 
receiving an update to an inferred attribute of the inferred user profile, in response to the user’s modification of the inferred attribute, the update comprising updated user information for the user associated with an attribute type ([0031-0032]; [0025]; [0023]; i.e. The user adds/edits/confirms the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
updating, based on the updated user information, at least one user profile ([0032]; [0023])
Young and Galoh are considered analogous art because they involve generating user profiles for a user. Galoh shows that a server may be used as a centralized system to store all of the user’s profiles and generate new user registration profiles when necessary. Young provides details on how the new profile may be updated by the user and saved. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Young wherein receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile and storing, in the profile store, the new user profile for the user.   Doing so provides for user modification of the attributes.
However, Galoh in view of Young fails to show
identifying a first confidence score of a first attribute of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type;
selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score, 
Dorenbosch shows
accessing, from a profile store, (i.e. memory of electronic device) a first user profile for a user and a second user profile for the user, wherein the first user profile (i.e. first persona that is applicable based on triggers/context) is associated with a first context ([0065-0076]; i.e. triggers identify a particular persona of a user) and the second user profile (i.e. second persona that is applicable based on triggers/context) associated with a second context, wherein a context corresponds to a persona of a user profile; ([0019]) ([0106]; [0031-0032]; [0116]; i.e. Two personas that are applicable may be accessed when both are applicable based on triggers/context.)
identifying a first confidence score (i.e. priority score) of a first attribute (i.e. persona parameter) of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type; ([0116]; i.e. A priority score is determined for each of the applicable/identified personas in order to select one over the other. The priority score of a persona is considered a confidence score of a persona parameter setting because that persona parameter setting is selected over the other persona parameter setting of the other persona.  Each persona parameter setting is associated with a particular persona parameter. ) 
selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score, ([0116]; i.e. Two personas are selected based on the current context/third user context matching the triggers/first user context of a first persona and the triggers/second user context of a second persona. One of the personas is chosen over the other based on a priority/confidence score. The persona parameter setting/first attribute of the first persona is chosen over the persona parameter setting/second attribute of the second persona when the first persona is chosen over the second persona.)
Dorenbosch and Galoh in view of Young are considered analogous art because they involve selecting user profiles for a user. Galoh shows that a centralized entity may manage and generate profiles for a user. Dorenbosch shows that when multiple profiles are selected for the user a priority may be used to select one over the other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young to incorporate the teachings of Dorenbosch wherein identifying a first confidence score of a first attribute of the first user profile and a second confidence score of a second attribute of the second user profile, wherein the first attribute and the second attribute are of a first attribute type and selecting the first attribute over the second attribute for the inferred user profile based on comparing the first user context, the second user context, and the third user context and comparing the first confidence score and the second confidence score. Doing so provides that the appropriate attributes are chosen for the new profile.

Regarding claim 15, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The method of claim 14, wherein accessing the first user profile and the second user profile comprises identifying the first user profile and the second user profile from a plurality of user profiles based on determining that the first user profile and the second user profile are associated with a persona type. (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user.)

Regarding claim 16, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The method of claim 14, wherein the first user profile and the second user profile as accessed based on determining that the first user profile and the second user profile are associated with similar services. (Galoh: Page 5, lines 7-16; i.e. The profiles of application sites with similar security intensity are selected/accessed to present to the user.)

Regarding claim 17, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The method of claim 14, wherein the first user profile, the second user profile, and the inferred user profile are associated with a user identifier (i.e. username associated with user credentials) associated with the user. (Galoh: Fig. 6, 608; Page 5, lines 3-6; i.e. The UCOIM system as a centralized manager of the user profiles inherently associates all profiles of the user with their credentials/username in order to provide the user with the profiles.) wherein the user identifier is determined by an identify provider (i.e. modules to perform authorization of the user) based on receiving authentication credentials associated with the user. (Galoh: Page 5, lines 3-16; i.e. The user identifier/username is part of the credentials associated with the user. The user identifier must be determined in order to provide the user with the stored user profiles.)

Regarding claim 18, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The method of claim 14, wherein the method further comprises:
presenting a plurality of checkboxes (Galoh: Fig. 3, 302; i.e. user profile icons) with corresponding user profiles; and (Galoh: Fig. 3.0; Page 10, lines 1-8)
receiving an indication (i.e. user selects a profile icon) via one or more of the plurality of checkboxes to update an attribute (i.e. remove private information) of at least one user profile (i.e. new user profile) based on updated user information. (i.e. user has selected to use minimal user profile and remove private information) (Galoh: Page 10, lines 21-32; Fig. 4)

Regarding claim 21, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Dorenbosch further shows
The method of claim 14, wherein the at least one user profile is associated with a persona type. (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user.)

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galoh in view of Young in view of Dorenbosch in view of Nair.
Regarding claim 5, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 1 as outlined above. However, Galoh in view of Young in view of Dorenbosch fails to show
The system of claim 1, wherein generating the first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating the second confidence score corresponding to the second attribute comprises evaluating the second attribute based on the user information for the attribute type from one or more other profiles associated with the user. 
Nair shows
wherein generating the first confidence score (i.e. weight) corresponding to the first attribute (i.e. reading) comprises evaluating the first attribute based on user information ([0026], lines 1-10; [0079], lines 7-11; i.e. social network profile updates associated with leisure type attribute) for an attribute type (i.e. leisure attribute) from one or more other user profiles (i.e. social network site profiles) associated with the user, and wherein generating the second confidence score corresponding to the second attribute (i.e. travel) comprises evaluating the second attribute based on the user information ([0026], lines 1-10; [0079], lines 7-11; i.e. social network profile updates associated with leisure type attribute) for the attribute type (i.e. leisure attribute) from one or more other profiles associated with the user. ([0103]; [0122], lines 1-8; [0123])
Nair and Galoh in view of Young in view of Dorenbosch are considered analogous art because they involve generating user profiles. Galoh shows that a centralized entity may manage and generate profiles for a user. Nair shows how the entity may select the appropriate attribute values from multiple profiles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young in view of Dorenbosch to incorporate the teachings of Nair wherein generating the first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating the second confidence score corresponding to the second attribute comprises evaluating the second attribute based on the user information for the attribute type from one or more other profiles associated with the user. Doing so provides that the most appropriate values are selected for the new profile.

Regarding claim 20, Galoh in view of Young in view of Dorenbosch shows all of the features with respect to claim 14 as outlined above. However, Galoh in view of Young in view of Dorenbosch fails to show
The method of claim 14, wherein generating the first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating the second confidence score corresponding to the second attribute comprises evaluating the second attribute based on the user information for the attribute type from one or more other profiles associated with the user. 
Nair shows
wherein generating the first confidence score (i.e. weight) corresponding to the first attribute (i.e. reading) comprises evaluating the first attribute based on user information ([0026], lines 1-10; [0079], lines 7-11; i.e. social network profile updates associated with leisure type attribute) for an attribute type (i.e. leisure attribute) from one or more other user profiles (i.e. social network site profiles) associated with the user, and wherein generating the second confidence score corresponding to the second attribute (i.e. travel) comprises evaluating the second attribute based on the user information ([0026], lines 1-10; [0079], lines 7-11; i.e. social network profile updates associated with leisure type attribute) for the attribute type (i.e. leisure attribute) from one or more other profiles associated with the user. ([0103]; [0122], lines 1-8; [0123])
Nair and Galoh in view of Young in view of Dorenbosch are considered analogous art because they involve generating user profiles. Galoh shows that a centralized entity may manage and generate profiles for a user. Nair shows how the entity may select the appropriate attribute values from multiple profiles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young in view of Dorenbosch to incorporate the teachings of Nair wherein generating the first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating the second confidence score corresponding to the second attribute comprises evaluating the second attribute based on the user information for the attribute type from one or more other profiles associated with the user. Doing so provides that the most appropriate values are selected for the new profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451